Case 1:19-cv-04223-LAP Document 21 Filed 12/20/19 Page i of 2

MAYER | BROWN

 

 

USRC Serv
DOCUME FE
ELECTROMICALLY FILED
DOC #:

DATE FILED:

 

December 20, 2019

 

 

 

 

 

Mayer Brown LLP

$221 Avenue of the Americas
New York, NY 10020-1001
United States of America

T: +1 212 506 2500
F; +1 212 262 1910

WwYWw. mayerbrown COM

A. John P. Mancini
T: +1 212 506 2295

F; +1 212 849 5895
jmancini#@mayerbrown.com

 

Via ECF

The Honorable Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street, Courtroom 2220
New York, New York 10007

Re: Nespresso USA, Inc. v. Williams Sonoma, Ine.; 1:19-cv-04223 (LAP)
Adjournment of Initial Pretrial Conference

Dear Judge Preska:

We represent Plaintiff and Counterclaim-Defendant Nespresso USA, Inc. in the above-
referenced civil action. Pursuant to Rule 1.E of the Court’s Individual Rules and Practices, we
write with the consent of Defendant and Counterclaim-Plaintiff Williams Sonoma, Inc. to seek an
adjournment of the January 13, 2020 Initial Pretrial Conference set for this case.

As per the Order of Conference issued by this Court on December 18, 2019, this Court has
set an Initial Pretrial Conference for January 13, 2020 at 10:00 am. Dkt. No. 20. The parties
respectfully submit that the Court and the parties will benefit from a brief adjournment of this date.
Pursuant to a Stipulation and Order, dated November 22, 2019 [Dkt. No. 19], Nespresso USA will
be filing an Amended Complaint on December 23, 2019, with Williams Sonoma thereafter filing
its answer and/or response. The parties expect that those pleadings will alter the claims in this
case and will impact the topics to be discussed at the Initial Pretrial Conference. In addition, the
parties have been engaged in good faith settlement negotiations toward a possible amicable
resolution of this dispute. Lastly, in any event, lead counsel for Defendant and Counterclaim-
Plaintiff Williams Sonoma, Inc. will be attending trial in another matter in California on January
13, 2020 and is unable to attend the currently-scheduled Initial Pretrial Conference in this matter.

Given the foregoing, the parties respectfully submit that a brief adjournment of the Initial
Pretrial Conference is the most efficient use of the Court’s and the parties’ time and resources.

 
Mayer Brown G48e 1:19-cv-04223-LAP Document 21 Filed 12/20/19 Page 2 of 2

The Honorable Loretta A, Preska
December 20, 2019
Page 2

For the Court’s convenience, counsel for all parties are available to participate in the Initial Pretrial
Conference on any of the following alternative dates, subject to the Court’s availability:

e January: 29 or 31
« February: 3, 10, 11, 12, 13, 14, 24, and 25

This is the first request by either party to adjourn the Initial Pretrial Conference. In
addition, this proposed adjournment will not affect any currently-scheduled deadlines in this case.

We thank the Court for its time and consideration.

Respectfully submitted,

/s/ A. John P. Mancini
A. John P. Mancini

Cc: All Counsei of Record (via ECF)

The initial pretrial conference is adjourned
to February 3, 2020 at 10:00 a.m.

SO ORDERED.

 

 

Loretta A, Preska
Senior U.S. District Judge

December 26, 2019

 
